Case: 13-11790     Date Filed: 05/20/2014   Page: 1 of 6


                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-11790
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 4:11-cv-10092-JEM



KRIS HELTON,

                                                                 Plaintiff-Appellant,

versus

RICK RAMSAY,
in his official capacity as the Sheriff of Monroe County, Florida,
CATHERINE VOGEL,
in her official
capacity as the State Attorney for the Sixteenth Judicial Circuit,
in and for Monroe County, Florida,

                                                             Defendants-Appellees.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (May 20, 2014)
                Case: 13-11790      Date Filed: 05/20/2014      Page: 2 of 6


Before PRYOR, KRAVITCH, and ANDERSON, Circuit Judges.

PER CURIAM:

       Kris Helton, a Florida prisoner proceeding pro se, appeals from the district

court’s order dismissing his 42 U.S.C. § 1983 complaint, and its subsequent denial

of his Federal Rule of Civil Procedure 59(e) motion to alter or amend the

judgment. The district court dismissed all Helton’s claims as barred by the

Rooker-Feldman doctrine. 1 Helton argues on appeal that his § 1983 action is not

barred by Rooker-Feldman because he is challenging Florida state officials’ refusal

to release evidence for post-conviction DNA testing, not the state courts’ denial of

the same relief under Florida Rule of Criminal Procedure 3.853. He asserts that

the district court should have reached the merits of his claim and held that the

officials violated his First Amendment right to petition, Sixth Amendment

Confrontation and Compulsory Process Clause rights, the Eighth Amendment’s

prohibition of cruel and unusual punishment, and his Fourteenth Amendment

procedural due process guarantee. He also argues that the court abused its

discretion by denying his Rule 59(e) motion, because the underlying judgment was

based on manifest errors of law and fact.

       For ease of reference, we address each of Helton’s arguments in turn.


1
 The Rooker-Feldman doctrine derives from Rooker v. Fidelity Trust Co., 263 U.S. 413, 44
S. Ct. 149, 68 L. Ed. 362 (1923), and D.C. Court of Appeals v. Feldman, 460 U.S. 462, 103 S. Ct.
1303, 75 L. Ed. 2d 206 (1983).
                                              2
              Case: 13-11790     Date Filed: 05/20/2014    Page: 3 of 6


                                          I.

      We review questions of jurisdiction de novo. Ehlen Floor Covering, Inc. v.

Lamb, 660 F.3d 1283, 1287 (11th Cir. 2011). “We may affirm the district court's

judgment on any ground that appears in the record, whether or not that ground was

relied upon or even considered by the court below.” Thomas v. Cooper Lighting,

Inc., 506 F.3d 1361, 1364 (11th Cir. 2007).

      Under the Rooker-Feldman doctrine, when a state court judgment was issued

prior to the commencement of a federal action, the district court lacks jurisdiction

to review complaints seeking district court review and reversal of the state court

judgment. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284, 125
S. Ct. 1517, 1521–22, 161 L. Ed. 2d 454 (2005). Rooker-Feldman applies because,

among the federal courts, Congress authorized only the Supreme Court to reverse

or modify a state court decision. Id. at 284, 125 S.Ct. at 1522.

      We determined the Rooker-Feldman doctrine’s applicability to the field of

post-conviction DNA testing in Alvarez v. Attorney General for Florida. 679 F.3d
1257 (11th Cir. 2012). In that case, we held that a plaintiff proceeding under

§ 1983, who has unsuccessfully sought DNA testing in state court, is barred from

lodging a claim that state officials violated his right to procedural due process by

denying testing. Id. at 1260, 1262. Such a claim is an as-applied challenge




                                          3
              Case: 13-11790     Date Filed: 05/20/2014   Page: 4 of 6


inviting federal court review and reversal of a state court judgment, and is

therefore prohibited by the Rooker-Feldman doctrine. Id. at 1263-64.

      We then decided Alvarez’s remaining § 1983 claims on the merits. Id. at

1265-67. Specifically, he argued that the state’s denial of DNA testing violated the

Sixth and Eighth Amendments, and his right to access the courts under the

Fourteenth Amendment. We exercised subject matter jurisdiction over these

claims, but concluded that all three should be dismissed because the arguments

were foreclosed by precedent. Id.

      The Rooker-Feldman doctrine bars Helton’s procedural due process claim.

Id. at 1263-64. Helton alleged that the Florida officials erred in denying DNA

testing under the standard set forth in Florida Rule of Criminal Procedure 3.853.

By framing his claim as an as-applied challenge to the application of the state’s

post-conviction DNA testing procedure to the facts of his case, he invited federal

court review and reversal of a state court decision. Because this is the same

argument presented in Alvarez, we apply its holding and conclude that the district

court properly dismissed Helton’s procedural due process claim under the Rooker-

Feldman doctrine. Id.

      The district court did not err in dismissing Helton’s remaining claims, either;

however, we affirm their dismissal on alternate grounds. Thomas, 506 F.3d at

1364. Helton’s Sixth and Eighth Amendment claims and access-to-the-courts


                                          4
              Case: 13-11790     Date Filed: 05/20/2014    Page: 5 of 6


argument are nearly identical to those we addressed on the merits in Alvarez. Id. at

1265-67. Accordingly, while Helton’s claims were therefore not barred by

Rooker-Feldman, they were foreclosed by our precedent and could not afford

relief. Id.

                                          II.


       We review the denial of a Rule 59(e) motion for abuse of discretion. Mincey

v. Head, 206 F.3d 1106, 1137 & n.69 (11th Cir. 2000). A Federal Rule of Civil

Procedure 59(e) motion should be granted only when there is newly discovered

evidence or manifest errors of law or fact in the initial ruling. Jacobs v. Tempur-

Pedic Int’l, Inc., 626 F.3d 1327, 1344 (11th Cir. 2010). Asking the district court to

re-examine an unfavorable ruling is not the purpose of Rule 59(e). Id.

       The district court did not abuse its discretion in denying Helton’s motion

because he failed to show any manifest errors or newly discovered evidence. Id.

In his motion, Helton argued that his § 1983 action was dismissed in error, but

Rooker-Feldman precluded his procedural due process claim, and our precedent

foreclosed his remaining arguments. Alvarez, 679 F.3d at 1263-67. Furthermore,

because Helton’s assertions in support of his motion were nearly identical to those

he made against the magistrate’s report, which the court adopted, he was asking the

court to re-examine its initial ruling, which it will not do pursuant to a Rule 59(e)

motion. Jacobs, 636 F.3d at 1344.

                                           5
              Case: 13-11790      Date Filed: 05/20/2014   Page: 6 of 6


      Accordingly, we affirm the district court’s denial of Helton’s motion and its

dismissal of the § 1983 action.

      AFFIRMED.




                                          6